Citation Nr: 0601532	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  02-21 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE


Entitlement to an increased disability rating for service-
connected diabetes mellitus, currently evaluated as 40 
percent disabling.  


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(the RO).   

Procedural History

The veteran served on active duty from October 1969 until 
April 1971 in the United States Army.  Service in Vietnam is 
indicated by the evidence of record.  

In July 2001, the RO received the veteran's claim of 
entitlement to service connection for diabetes mellitus.  A 
March 2002 rating decision granted entitlement to service 
connection for diabetes mellitus, effective June 14, 1991.  
[This effective date was expressly awarded under the final 
Stipulation and Order in Nehmer v. United States Veterans 
Administration, 32 F. Supp. 1404 (N.D. Cal. 1989). Since the 
veteran had previously filed a claim for benefits which was 
denied, an earlier effective date relative to the July 2001 
claim was awarded under Nehmer.].

The veteran disagreed with the 20 percent disability rating 
assigned in the March 2002 rating decision and initiated this 
appeal.  The appeal was perfected by the timely submission of 
the veteran's substantive appeal in December 2002.

In a May 2004 rating decision, the RO granted the veteran an 
increased rating,
40 percent, for the service-connected diabetes mellitus.  In 
general, a claim for increased rating is considered a claim 
for the maximum rating available under the VA Rating Schedule 
for the disability in question.  See AB v. Brown, 6 Vet. App. 
35 (1993) [a claimant is presumed to be seeking highest 
schedular rating].  
In this case, however, the veteran's  notice of disagreement 
specifically limited his appeal to a request for a 40 percent 
disability rating.  However, a review of the record indicates 
that in October 2003 and August 2004 the veteran appeared to 
abandon the limitation of his appeal to the level of 40 
percent rating.  Accordingly, the matter remains in appellate 
status and is still before the Board.  

In July 2004 and January 2005 rating decisions, the RO 
granted service connection for peripheral neuritis of the 
left lower extremity, peripheral neuritis of the right lower 
extremity, residuals of a right ankle fracture and erectile 
dysfunction, all related to the service-connected diabetes; 
10 percent disability ratings were assigned to each extremity 
for neuritis and noncompensable disability ratings were 
assigned for the veteran's right ankle fracture and erectile 
dysfunction.  

The matter was previously before the Board in June 2005.  At 
that time, the case was remanded to the RO via the VA Appeals 
Management Center (AMC) for additional development.  That 
development was completed, and the AMC issued a Supplemental 
Statement of the Case (SSOC) in August 2005.  The case was 
returned to the Board for further appellate action.  

Issues not on appeal

In July 2004, service connection was denied for hypertension, 
claimed as secondary the service-connected diabetes mellitus.  
In January 2005, service connection was denied for peripheral 
vascular disease of the lower extremities secondary to 
diabetes, kidney failure secondary to diabetes and 
retinopathy secondary to diabetes.  To the Board's knowledge, 
the veteran has not disagreed with  those decisions.  Those 
issues are therefore not in appellate status.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].  


FINDINGS OF FACT

1.  The veteran's service-connected diabetes mellitus 
requires the use of insulin and restricted diet and 
activities.  The evidence of record does not show episodes of 
ketoacidosis or hypoglycemic reactions requiring any 
hospitalizations in the last year or visits to his diabetic 
care provider in excess of once a month.  

2.  Neuritis of the lower extremities and erectile 
dysfunction are present as complications of the veteran's 
diabetes mellitus.  Each of these disabilities has been 
separately rated by the RO.   

3.  The veteran has not been diagnosed with diabetic 
retinopathy, nephropathy or diabetes-related vascular 
disease.  

4. The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's diabetes mellitus so as 
to render impractical the application of the regular 
schedular standards.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating of 20 percent and no 
higher for diabetes mellitus have been met prior to April 3, 
2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §  4.119, 
Diagnostic Code 7913 (1995) and (2005); Fenderson v. West, 12 
Vet. App. 119 (1999).

2.  The schedular criteria for a rating of 40 percent and no 
higher for diabetes mellitus have been met effective April 3, 
2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (1995) and (2005); Fenderson v. West, 
12 Vet. App. 119 (1999).

3. The criteria for referral for consideration of the 
veteran's diabetes mellitus on an extraschedular basis have 
not been met. 38 C.F.R. 3.321(b)(1) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to a rating in excess of the 
currently assigned 40 percent for his service-connected 
diabetes mellitus.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in the July 2003, 
July 2004, August 2004 and August 2005 SSOCs .  Specifically, 
the August 2005 SSOC detailed the evidentiary requirements 
for an increased disability rating for diabetes mellitus 
under both the current and revised rating schedule.  In fact, 
the Board undertook its June 2005 remanded specifically to 
ensure that the veteran received notice of all applicable 
rating criteria for his specific service-connected 
disability.    

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated March 
1, 2004, w
hereby the veteran was advised of the provisions relating to 
the VCAA.  Specifically, he was advised that VA would obtain 
all evidence kept by the VA and any other Federal agency.  He 
was also informed that VA would, on his behalf, make 
reasonable efforts to obtain relevant private medical records 
not held by a Federal agency as long as he completed a 
release form for such.  The March 2004 VCAA letter 
specifically informed the veteran that for records he wished 
for VA to obtain on his behalf "you must give us enough 
information about your records so that we can request them 
from the person or agency that has them.  If the holder of 
the records declines to give us the records or asks for a fee 
to provide them, we'll notify you of the problem.  It's your 
responsibility to make sure we receive all requested records 
that are not in the possession of a Federal department or 
agency" [Emphasis in original].
 
Finally, the Board notes that the VCAA letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know."  The Board believes that this request complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
private treatment records, hospital records and the opinion 
of the veteran's private physicians, which will be discussed 
below.    

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  During the course of this appeal, the 
RO referred the veteran for VA medical examinations and 
opinions in January 2002, March 2004 and December 2004.  The 
contents of these examination opinions will also be discussed 
below.  These medical reports each reflect that a medical 
professional reviewed the veteran's past medical history and 
other evidence contained in the claims file in reaching their 
conclusions about the status and severity of the veteran's 
diabetes.  

In September 2005, after the issuance of the last SSOC, the 
veteran submitted a letter directly to the Board without a 
waiver of AOJ consideration.    Upon review of the veteran's 
September 2005 statement, the Board finds that it is 
duplicative of statements previously submitted by and on 
behalf of the veteran.  The veteran's contentions have 
already been considered by the AOJ.  Thus, obtaining a waiver 
or remanding this case for AOJ consideration of the veteran's 
letter is unnecessary.  See 38 C.F.R. § 20.1304 (2004).

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claims.  The veteran has been apprised of his 
options for presenting sworn testimony and informed VA in his 
December 2002 substantive appeal that he did not desire a 
personal hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005). The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).



Specific schedular criteria

As discussed in the Introduction, the appeal arises out of an 
initially assigned rating for service-connected diabetes 
mellitus which was made effective as of June 1991.  The 
applicable rating criteria for diabetes, found at 38 C.F.R. 
§ 4.119, were amended, effective June 6, 1996.  Where a law 
or regulation changes after the claim has been filed, but 
before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the Secretary 
of VA to do otherwise and the Secretary did so.  See 
VAOGCPREC 7-2003.  

As noted in the VCAA discussion above, the veteran has been 
provided with the revised and current regulatory criteria in 
the August 2005 SSOC.  The veteran submitted correspondence 
restating his previously considered evidence and arguments in 
September 2005 after receiving such notice.  The veteran has 
been given notice of both regulations and provided with the 
opportunity to respond.  Based upon his response it appears 
that no new evidence exists other than that previously 
considered by the RO in the August 2005 SSOC.  Therefore, 
there is no prejudice to the veteran in the Board 
adjudicating the claim.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).

The Board will therefore evaluate the veteran's service-
connected diabetes under both the former and the current 
schedular criteria, keeping in mind that the revised criteria 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. § 3.114 (2005); VAOPGCPREC 3-2000; Green v. Brown, 
10 Vet. App. 111, 117 (1997).

(i) The current criteria

The veteran's diabetes mellitus is evaluated as 40 percent 
disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2005).


Current Diagnostic Code 7913 provides the following levels of 
disability.

100 % Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities, (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated;

60 % Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated;

40 % Requiring insulin, restricted diet, and regulation of 
activities;

20 % Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet.

10 % Managed by restricted diet only.

Note:  Compensable complications of diabetes are to be 
evaluated separately unless they are part of the criteria 
used to support a 
100 percent disability evaluation, with noncompensable 
complications to be considered as part of the diabetic 
process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note (1).  



(ii) The revised criteria

Prior to June 6, 1996, Diagnostic Code 7913 provided for the 
following levels of disability:

100 %  Pronounced uncontrolled diabetes mellitus with 
repeated episodes of ketoacidosis or hypoglycemic reactions, 
restricted diet and regulation of activities, with 
progressive loss of weight and strength or severe 
complications

60%  Severe diabetes mellitus with episodes of ketoacidosis 
or hypoglycemic reactions, but with considerable loss of 
weight and strength and with mild complications, such as 
pruritus ani, mild vascular deficiencies, or beginning 
diabetic ocular disturbance. 

40 % Moderately severe; requiring insulin dosage, restricted 
diet and careful regulation of activities, i.e., avoidance of 
strenuous occupational and recreational activities.

20 % Moderate; with moderate insulin or oral hypoglycemic 
agent dosage, and restricted (maintenance) diet; without 
impairment of health or vigor or limitation of activity.

10 % Mild, controlled by restricted diet, without insulin; 
without impairment of health or vigor or limitation of 
activity.

Note:  Definitely established complications such as 
amputations, impairment of central visual acuity, peripheral 
neuropathy with definite sensory or motor impairment, or 
definitely established arteriosclerotic focalizations will be 
separately rated under applicable diagnostic codes.   When 
the diagnosis of diabetes mellitus is definitely established 
it is neither necessary nor advisable to request glucose 
tolerance tests for rating purposes.
  
See 38 C.F.R. § 4.119, Diagnostic Code 7913 (1995).



Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained. Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran has been diagnosed with diabetes.  Diagnostic 
Code 7913 deals specifically with diabetes.  The Board can 
identify no other diagnostic code that is as appropriate and 
the veteran has not identified one.  Accordingly, the Board 
will evaluate the veteran's diabetes under Diagnostic Code 
7913.

Schedular rating

(i.)  Separately compensable complications of diabetes 

Both the former and current versions of Diagnostic Code 7913 
provide that compensable complications of diabetes are 
generally to be evaluated separately, with noncompensable 
complications to be considered as part of the diabetic 
process under Diagnostic Code 7913. See 38 C.F.R. § 4.119,  
Diagnostic Code 7913, Note (1995); 38 C.F.R. § 4.119,  
Diagnostic Code 7913, Note (1) (2005).

The veteran has alleged that his diabetes manifests in 
complications in the form of diabetic retinopathy, diabetic 
kidney disease, vascular disease, diabetic neuropathy  and 
erectile dysfunction.  Under Diagnostic Code 7913, the Board 
must determine whether compensable disability ratings can in 
fact be awarded for any such complications.  This requires 
analysis of the severity of identified complications of 
diabetes, to ascertain whether such complications are 
compensable.    

As was noted in the Introduction, in January 2005, service 
connection for peripheral vascular disease of the lower 
extremities secondary to diabetes, kidney failure secondary 
to diabetes and retinopathy secondary to diabetes was denied.  
It may be argued that this denial constitutes a separately 
appealable matter, and that the Board need not address the 
same questions in the context of this increased rating claim.  
However, the Board believes that Diagnostic Code 7913 
requires its analysis to include consideration of the 
assignment of separate ratings for these claimed 
complications of diabetes, notwithstanding the RO's January 
2005 denial.  In that connection, 38 C.F.R. § 4.25 provides 
that separate disabilities arising from a single disease 
entity are to be rated separately.  However, the Board 
believes that the specific provisions of 38 C.F.R. § 4.119, 
Diagnostic Code 7913, control in this case, as the diagnostic 
code pertaining to diabetes specifically contemplates the 
situation here present, namely manifestations of the service 
connected diabetes which could conceivably be separately 
rated but which the medical evidence demonstrates are 
noncompensable.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005) [the specific trumps the general].

Concerning diabetic retinopathy, in December 2004 the RO 
provided the veteran with a VA eye examination.  The results 
of the examination found that "patient has no diabetic 
retinopathy in either eye."  Glaucoma and early cataracts 
were diagnosed but were deemed to be unrelated to diabetes.  
Again, there is no competent medical evidence to the 
contrary.  A November 2004 letter from the veteran's health 
care provider, Dr. S.W., shows a desire that the veteran be 
checked for retinopathy (which was in fact done in December 
2004) but does not include a diagnosis of same.   Because the 
medical evidence demonstrates that the veteran's visual 
difficulties are not attributable to diabetes but rather are 
due to glaucoma and early cataracts unrelated to diabetes, he 
is not entitled to a separate rating therefor.    

With respect to diabetic nephropathy, the veteran asserts 
that he has been diagnosed with kidney disease or kidney 
failure.  A review of the medical evidence of record shows 
laboratory findings of protein in the veteran's urine related 
to diabetes, according to both the March 2004 and December 
2004 VA examinations.  This conclusion is also noted in the 
November 2004 letter of Dr. S.W.  

Neither the VA examiners nor Dr. S.W. indicate an underlying 
diagnosis of kidney disease.  Additionally, the January 2002 
VA examination and the veteran's private treatment records 
from January 1993 through June 2001 are also silent as to a 
kidney disease diagnosis.  

Moreover, there is no medical evidence that kidney disease, 
even if it was present, includes symptomatology which would 
allow for the assignment of a compensable rating.  Laboratory 
testing conducted at the VAMC has merely indicated the 
presence of protein in the veteran's urine.  There is no 
indication from the evidence of record of constant albumin or 
albuminuria to warrant a compensable disability rating for 
nephropathy.  See 38 C.F.R. § 4.115a, 4.115b, Diagnostic Code 
7502 (2005).    

With respect to vascular disease, the November 2004 statement 
of the veteran's doctor indicates that the veteran was "at 
risk for vascular disease."  A plain reading of this 
statement indicates that no vascular disease was diagnosed by 
Dr. W. 
There was no diagnosis of vascular disease in the January 
2002, March 2004 or December 2004 VA examinations, or 
elsewhere in the record.  Because a diagnosis of vascular 
disease diagnosis is not of record, a separate evaluation for 
vascular disease is not warranted.  Cf. Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) [service connection presupposes a 
current diagnosis of the claimed disability]. 

Thus, although the veteran has requested the assignment of 
separate ratings for alleged diabetic retinopathy, diabetic 
nephropathy and diabetic vascular disease, none of these has 
been diagnosed by competent medical professionals.  To the 
extent that the veteran himself contends that he has such 
disabilities, it is now well established that a lay person 
without medical training, such as the veteran, is not 
competent to comment on medical matters such as diagnosis or 
cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions]. 

In short, for reasons stated immediately above, the Board 
concludes that separate disability ratings may not be 
assigned for claimed diabetic retinopathy, diabetic 
nephropathy, or vascular disease under 38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note (1).

There are three complications of diabetes which have 
previously been separately rated: peripheral; neuropathy of 
the right lower extremity; peripheral neuropathy of the left 
lower extremity, rated 10 percent each; and erectile 
dysfunction, rated noncompensably disabling.   

With respect to the bilateral peripheral neuropathy of the 
lower extremities, in its rating decision of January 2005 the 
RO, pursuant to the Note to the diagnostic code, assigned 
separate disability ratings for peripheral neuritis of the 
left lower extremity (10%) and peripheral neuritis of the 
right lower extremity (10%).  The medical evidence of record 
regarding these disabilities includes the December 2004 VA 
examination.  At that time, the examiner noted that lower 
extremity neuropathy was "mild".  Accordingly, a 10 percent 
evaluation has been assigned.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8620 (2005).  There is not of record any 
medical evidence characterizing the veteran's neuropathy as 
being more severe than the currently assigned "mild" 
rating.  Moreover, as the veteran's bilateral lower extremity 
neuropathy has been assigned a separate compensable rating, 
it is no longer considered as part of the diabetic process 
pursuant to the note to current or revised diagnostic code 
7913. 

With respect to erectile dysfunction, VA treatment records 
have attributed any erectile dysfunction to service-connected 
diabetes, so the presence of such is not at issue.  Indeed, 
this disability has been separately rated by the RO.  The 
question before the Board is whether it should be assigned a 
separate rating.  

Erectile dysfunction is rated by analogy, to "penis, 
deformity, with loss of erectile power", Diagnostic Code 
7522.  See 38 C.F.R. § 4.20 (2005).  The rating schedule 
provides a 20 percent rating for deformity of the penis with 
loss of erectile power. This is a conjunctive set of 
criteria; both must be present to warrant compensation at the 
sole authorized level, 20 percent.  See Melson v. Derwinski, 
1 Vet. App. 334 (June 1991) [use of the conjunctive "and" in 
a statutory provision meant that all of the conditions listed 
in the provision must be met]; compare Johnson v. Brown, 
7 Vet. App. 95 (1994) [only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned].  
The medical evidence does not indicate any finding of 
deformity of the penis.  Where the criteria for a compensable 
rating under a diagnostic code are not met, as here, a 
noncompensable rating is awarded. See 38 C.F.R. § 4.31 
(2005).

The Board additionally observes that in any event the veteran 
is otherwise compensated for his erectile dysfunction.  He is 
entitled to special monthly compensation under 38 U.S.C.A. 
§ 1114(k) and 38 C.F.R. § 3.350(a) for loss of use of a 
creative organ. 

Finally, service connection was granted in July 2004 for 
residuals of a right ankle fracture, secondary to diabetes 
mellitus, and a noncompensable disability rating was 
assigned.  See 38 C.F.R. § 3.310 (2005).  The medical 
evidence does not, however, indicate that the right ankle 
fracture is a "complication" of diabetes mellitus, and the 
veteran does not appear to so contend.  It appears, rather, 
that the veteran fractured his ankle because he passed out 
and fell due to diabetes.  Accordingly, Note (1) to 
Diagnostic Code 7913 is inapplicable to this secondary 
condition.

Having discussed various ancillary disabilities, the Board 
must now ascertain whether a disability rating greater than 
40 percent can be awarded for diabetes by applying the former 
and current schedular criteria.

(ii.)  Diagnostic Code 7913  

The current criteria

The veteran's diabetes mellitus is currently rated as 40 
percent disabling. In order for the next higher 60 percent 
rating to be warranted, the evidence would have to establish 
that the veteran's diabetes mellitus requires insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalization per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated. The Court has observed 
that use of the conjunctive "and" means that all requirements 
would have to be met before reimbursement could be 
authorized. Cf. Cotton v. Brown, 7 Vet. App. 325, 327 (1995).

The record clearly indicates that the veteran is required to 
take daily insulin injections, is on a restricted diet and 
that he requires "regulation of activities," defined in 
Diagnostic Code 7913 as "avoidance of strenuous occupational 
and recreational activities."   These criteria are also the 
criteria for the currently assigned 40 percent rating.  As 
discussed above, the veteran does have complications, for 
example erectile dysfunction, that would not be compensable 
if separately rated,  However, there is not of record one or 
more hospitalizations per year for hypoglycemia or 
ketoacidosis.  The veteran himself does not so contend.  In 
his September 2005 letter to the Board, the veteran indicated 
that over the course of his disease, which was diagnosed in 
1988, he had been hospitalized "three or four times."  
Additionally, the evidence of record during the course of 
this appeal from July 2001 to the present shows only one 
hospitalization for that entire four and a half year period, 
specifically in June 2003 for a the residuals of a syncopal 
episode which was related by Dr. W. to the veteran's 
diabetes.   

Moreover, there is not of record evidence of twice a month 
visits to the veteran's diabetic care provider.  In the 
veteran's September 2005 letter, he characterizes these 
visits as "monthly."  Additionally, the veteran's treatment 
records from January 1993 through June 2001 clearly indicate 
that the veteran was on a quarterly follow-up schedule for 
his diabetes.  Accordingly, the evidence of record also does 
not indicate twice monthly diabetic care provider visits and 
that portion of the criteria is also not met.  

Since all the requirements for a 60 percent rating are not 
met, the statutory requirements are not met or nearly 
approximated, and a higher disability rating is not 
warranted.  See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) [use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) 
[only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned].  

The Board observes in passing that the even more stringent 
requirements for disability ratings in excess of 60 percent 
are obviously also not met.

In short, for reasons expressed immediately above, the Board 
concludes that the currently assigned 40 percent disability 
rating is continued.  

The former criteria

Under the criteria in effect until June 6, 1996, in order for 
a 60 percent disability rating to be assigned, the following 
was required: severe diabetes mellitus with episodes of 
ketoacidosis or hypoglycemic reactions, but with considerable 
loss of weight and strength and with mild complications, such 
as pruritus ani, mild vascular deficiencies, or beginning 
diabetic ocular disturbance.  As with the current criteria, 
these requirements are conjunctive and, as such, in order for 
the higher disability rating to be assigned all of the 
criteria must be met.  See Melson, supra.  

There is not of record medical evidence of ketoacidosis 
episodes.  With respect to hypoglycemic reactions, Dr. W. has 
indicated that the veteran has had hypoglycemic episodes.  
See letter of Dr. S.W., dated October 22, 2003.  Moreover, 
the December 2004 VA examiner stated that the veteran "gets 
hypoglycemic on an average of 4 to five a month."  So that 
part of the criteria are met. 

The medical evidence of record does not include evidence of 
considerable loss of weight or strength.  The veteran's 
medical records show that his weight has fluctuated between 
163 pounds and 190 pounds from 1993 to December 2004.  At the 
veteran's December 2004 VA examination he weighed 163 pounds.  
In March 2004 the veteran's weight was 167 pounds, in April 
2000 it was 180 pounds, in August 1999 it was 172 pounds and 
in October 1994 it was 170 pounds.  Therefore the medical 
evidence of record shows that the veteran's weight has varied 
in a relatively consistent thirty pound range.  None of the 
three letters from Dr. W. dated March 2003, October 2003 or 
November 2004 or the three VA examinations dated January 
2002, March 2004 or December 2004 indicate considerable 
weight loss or loss of strength.  Accordingly, without 
evidence of a considerable loss of weight or strength, the 
criteria for the assignment of a 60 percent disability rating 
are not met.  

The Board again observes in passing that the even more 
stringent requirements for disability ratings in excess of 60 
percent are obviously also not met.  

For these reasons the currently assigned 40 percent 
disability rating is continued.  

Fenderson considerations

The veteran is appealing the initial assignment of  a 
disability rating.  Under Fenderson, the Board must determine 
whether staged ratings are appropriate in this case.

The RO in fact has applied staged ratings, assigning a 20 
percent disability rating form June 14, 1991 and 40 percent 
from October 29, 2003.  

The medical evidence of record appears to support the 
proposition that the veteran's diabetes has increased in 
severity during the course of the appeal.  At the time of the 
original grant of service connection in March 2002, the 
medical evidence of record included the July 2001 statement 
of Dr. G.A. stating that the veteran suffered from insulin 
dependent diabetes and the January 2002 VA examination which 
also indicated that the veteran's diabetes required insulin 
as well as a controlled diet.  However, there was no medical 
evidence that the veteran's diabetes required restriction of 
activities as would comport with the currently assigned 40 
percent disability rating.  Accordingly, a 20 percent 
evaluation was initially assigned.  

On April 3, 2003, the RO received an additional statement 
from Dr. W.  In it, Dr. W. indicated that due to the 
veteran's diabetes he should avoid certain employment 
activities, that is to say, the evidence of record indicated 
that the veteran's diabetes caused a regulation of the 
veteran's activities.  This statement is the first indication 
that the veteran's condition had worsened and that a 
regulation of activities was now required.  Therefore, as of 
that date, the veteran met the criteria for the assignment of 
the 40 percent disability rating.  

The Board therefore concludes that the assignment of the 40 
percent disability rating should be effective as April 3, 
2003, with the 20 percent disability rating remaining in 
effect from the establishment of service connection on June 
14, 1991 until April 3, 2003.    

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating. See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance. See also VAOPGCPREC 6-96. 
In the August 2005 Supplemental Statement of the Case, the RO 
specifically determined that the veteran's service-connected 
condition does not warrant referral for extra-schedular 
consideration.  The Board will therefore address the 
possibility of the assignment of an extraschedular rating.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical. See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993). According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2005).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. The record does not show 
frequent periods of hospitalization for treatment of the 
veteran's service-connected diabetes.  As discussed above, 
the evidence of record shows only one hospitalization in the 
past 4 1/2 years. There is no evidence of an unusual clinical 
picture.

There is also no evidence of marked interference with 
employment due to the diabetes mellitus.  Indeed, the 
December 2004 VA examination report states:  "He is working 
full time (tool and die maker)."  The March 2004 VA report 
similarly states:  "He is a tool and die maker and works 8-
10 hours a day, 5-6 days per week."  

In summary, the objective medical evidence does not support 
the proposition that the veteran's service-connected diabetes 
mellitus presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2004). Accordingly, referral of this case for consideration 
of an extraschedular evaluation is not warranted.
Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to an increased rating for his 
service-connected type II diabetes mellitus, currently 
evaluated as 40 percent disabling.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to a disability rating in excess of the currently 
assigned 40 percent for diabetes mellitus is denied.  




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


